JOURNAL ENTRY AND OPINION
{¶ 1} Michael Dunn, the relator, has filed a complaint for a writ of mandamus. Dunn seeks an order from this court which requires Judge Kenneth Callahan, the respondent, to dismiss the criminal charges of felonious assault and having weapons while under disability that are pending in State v. Dunn, Cuyahoga County Court of Common Pleas case No. CR-438757. Judge Callahan has filed a motion to dismiss which we grant for the following reasons.
 {¶ 2} The Supreme Court of Ohio, in State ex rel. Dix v.Angelotta (1985), 18 Ohio St.3d 115, established that mandamus may not be employed to enforce a defendant's right to a speedy trial. In addition, the Supreme Court of Ohio, in Dix, held that a claim of lack of speedy trial must be addressed through a direct appeal. See also, State ex rel. Campbell v. Gilligan (Feb. 1, 2001), Cuyahoga App. No. 78725; State ex rel. Drake v. JudgeSutura (May 6, 1999), Cuyahoga App. No. 76000.
 {¶ 3} Accordingly, we grant Judge Callahan's motion to dismiss. Clerk of the Eighth District Court of Appeals shall serve notice of this judgment and date of entry upon all parties as required by Civ.R. 58(B). Costs to Dunn.
Complaint dismissed.
Diane Karpinski, J., and Sean C. Gallagher, J., Concurs.